Citation Nr: 1014012	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  96-42 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, which found that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for pulmonary fibrosis.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in April 1998.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.

In August 1998, the Board determined that new and material 
evidence had been received to reopen the previously denied 
claim, and remanded the underlying service connection claim 
for additional development.

By a subsequent decision in July 1999, the Board denied 
service connection for pulmonary fibrosis.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).

By a March 2001 Order, the Court vacated the July 1999 Board 
decision, and remanded the case to the Board for 
readjudication in light of the Veterans Claims Assistance Act 
of 2000 (VCAA).  In a March 2002 decision, the Board again 
denied the claim, and the Veteran appealed that decision to 
the Court.

By a February 2003 Order, the Court, pursuant to a joint 
motion, vacated the Board's March 2002 decision and remanded 
the matter for readjudication consistent with the joint 
motion.

In October 2003 and May 2004, the Board remanded this case 
for additional development.  Thereafter, by a January 2005 
decision, the Board denied service connection for pulmonary 
fibrosis.  The Veteran appealed that decision to the Court.

By an August 2007 memorandum decision, the Court vacated the 
Board's January 2005 decision, and remanded the case for 
further proceedings consistent with that memorandum decision.  
In May 2008, the Board remanded the case to the RO for 
additional evidentiary and procedural development, including 
to obtain pertinent private and VA medical records for the 
period after 2004, provide the Veteran with a VA examination 
and obtain a nexus opinion addressing the disability at 
issue, and provide him with VCAA notice that also addressed 
how VA assigned disability ratings and effective dates for 
compensation awards, consistent with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 43 (2006).  
Following these developments, the denial of service 
connection for pulmonary fibrosis was confirmed in a December 
2009 rating decision/supplemental statement of the case.  The 
case was returned to the Board in January 2010 and the 
Veteran now continues his appeal.  At this juncture, the 
Board finds that the RO has substantially complied with the 
remand instructions of May 2008 and the claim is now 
adequately developed for appellate review.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

A chronic pulmonary disorder was not shown in service, and 
the evidence does not demonstrate that the Veteran's 
pulmonary fibrosis, which was initially diagnosed many years 
after service, is related to the respiratory symptoms or 
electrical shock injury documented in service.


CONCLUSION OF LAW

Pulmonary fibrosis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

The Board notes at the outset that, in accordance with the 
VCAA, VA has an obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, as well as a duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

With service connection claims, generally, the notice 
requirements have five elements: veteran status, existence of 
a disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice must also: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).  During the course of the appeal, 
§ 3.159(b) was revised and the requirement that VA request 
that the claimant provide any evidence in his possession that 
pertains to the claim was removed from the regulation.

The service connection claim on appeal was filed in October 
1995, well prior to the enactment of the VCAA.  To comply 
with the notice requirements of the VCAA, which was enacted 
during the course of the appeal, a VCAA notice letter was 
dispatched to the Veteran in November 2003, with subsequent 
notice letters dispatched during the appeal in June 2004 and 
June 2008, which address the service connection issue on 
appeal and, collectively, satisfy the above-described 
mandates, as well as the requirements that the Veteran be 
informed of how VA calculates degree of disability and 
assigns an effective date for the disability, as prescribed 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although notice letters that were fully compliant with the 
current notice requirements were not furnished until well 
after the claims were adjudicated in the first instance, the 
defect in the timing of the notice was cured by the RO's 
readjudication of the service connection issue in contention 
in subsequent supplemental statements of the case, with 
December 2009 being the most recent supplemental statement of 
the case addressing the matter on appeal.  See Medrano v. 
Nicholson, 21 Vet. App. 165, 169 (2007).  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In this regard, the Board 
notes that the Veteran's service treatment records and post-
service VA and private medical records for the period 
spanning 1986 - 2009 have been obtained and associated with 
the claims file.  The Board notes that at this point that 
neither the Veteran nor his representative has indicated that 
there are any outstanding relevant medical records or other 
pertinent evidence that must be considered in this current 
appeal and the Veteran has submitted a signed authorization 
dated January 2010 instructing the Board to proceed with 
appellate adjudication of his appeal.  The Veteran was also 
afforded VA examinations specifically addressing the 
disability at issue during the entire course of this appeal, 
most recently in November 2008 and November 2009.  The Board 
has reviewed these examination reports and notes that the 
Veteran's claims file was reviewed by the physicians who 
performed the examinations.  Furthermore, in the nexus 
opinions provided during these examinations, each opining 
physician provided adequate discussion of his clinical 
observations and a rationale to support his findings and 
conclusions within the context of the Veteran's clinical 
history as contained within his claims file, incorporating 
the most recent pulmonary treatment reports and medical 
commentaries obtained and added to the record.  Thus, the 
November 2008 and November 2009 VA examinations and 
associated nexus opinions are deemed to be adequate for 
purposes of adjudicating the disability at issue.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

To the extent that the Veteran contends that VA must refer 
the claim to an independent medical examiner (IME) for an 
opinion, as will be discussed below in the reasons and bases 
portion of this decision, the issue on appeal does not 
involve a question of such medical complexity or controversy 
that would warrant referral for an IME opinion.  See 38 
C.F.R. § 3.328(a) (2009).  Furthermore, the Board finds that 
the clinical and documentary evidence presently of record is 
sufficient to decide the claim on appeal and to refer the 
matter for an IME opinion would constitute an unnecessary and 
inefficient use of limited VA resources.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his claim decided herein, and thus 
no additional assistance or notification is required.  The 
Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for pulmonary fibrosis.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2009).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2009)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain or headaches in 
service will permit service connection for degenerative joint 
disease, arthritis, or migraines, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009); See also Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's claim was filed in October 1995.  He reported 
that he was self-employed as a carpenter and home siding 
installation specialist and that he possessed a ninth-grade 
level education. 

At the Veteran's service pre-induction examination in 
November 1965, he answered yes to the question of whether he 
ever had or now had whooping cough; the examining physician 
noted that the Veteran reported he had pertussis as a child.  
The physician reported that clinical evaluation of the lungs 
and chest was normal.  Chest X-ray was reported normal.

Service medical records show that in December 1967 an 
electric line fell on the Veteran.  He was reportedly stunned 
and could not move, but did not lose consciousness.  He was 
seen at a dispensary, and the impression after examination 
was direct current electric shock (high voltage), no serious 
damage, small electrical burns on right thigh and abdomen.

At an emergency visit to an Army dispensary in January 1968, 
the Veteran reported that he had a cough that had started two 
days earlier and was now productive of 1/2-cup per day of 
bloody-yellow sputum.  In addition, he reported that one day 
prior to being seen he had the onset of pleuritic substernal 
chest pain, which was greatly increased by swallowing and had 
moved to his epigastric area.  He reported dyspnea on 
exertion for the past two days.  The Veteran gave a history 
of similar symptoms two years earlier associated with 
generalized lymph node swelling.  He reported no chills, 
fever or palpitations.  He also said he had no joint 
symptoms.

On examination, the lungs were clear to percussion and 
auscultation.  The heart showed regular rate and rhythm 
without murmur or rub.  An electrocardiogram was within 
normal limits.  Sputum was grossly neither bloody nor 
purulent.  The impression was epigastric pain, unknown 
etiology.  Another entry also dated in January 1968 notes 
that the Veteran complained of lower substernal pain 
associated with taking deep breaths, which he reported went 
away when he held his breath.  He also complained of pain 
with swallowing food "like a sore throat deep down."  On 
examination of the chest, there were a few rhonchi.  The 
examiner said he heard no rales or rubs.  On cardiovascular 
examination, there was no murmur, and there were no rubs.  
The impression was viral bronchitis and possible esophagitis.

The Veteran returned for follow-up the next day and said his 
chest pain was worse.  His cough had reportedly improved but 
he still complained of pain in his chest.  He was said to 
experience shortness of breath on walking up stairs.  On 
examination, his chest was clear, and there was no audible 
heart murmur.  Chest X-rays were negative.  The impression 
was possible viral pneumonitis.

In March 1968, the Veteran complained of a sore throat, which 
he had had for two days.  He said he had had the same trouble 
before.  Examination of the nose revealed edematous 
turbinates, and there was very mild injection of the pharynx.  
The impression was viral upper respiratory infection.

At the Veteran's separation examination in early April 1968, 
he answered no to the question of whether he had ever had or 
now had chronic or frequent colds, shortness of breath, pain 
or pressure in chest or chronic cough.  The examiner reported 
that on clinical evaluation the Veteran's lungs and chest 
were normal.  Dry read of a chest X-ray was normal at that 
time, and the separate report of the chest X-ray shows that 
the chest X-ray was negative for any abnormalities.  An entry 
in the chronological record of medical care shows that 10 
days later, also in April 1968, the Veteran was seen with 
complaints of chest pain when coughing and a productive 
cough.  Cough syrup with codeine was prescribed.

In the report of the Veteran's chest X-ray from University 
Health Center dated in July 1986, the radiological impression 
was bilateral fine linear opacities at the lung bases of 
questionable clinical significance and nodular opacity in the 
inferior hilum on the right, which was not visualized on the 
lateral view of the chest.  Treatment notes at the time show 
suboptimal inspiration.

In a clinical record dated in July 1986 from the University 
Health Center pulmonary clinic, V.D.I., M.D., a fellow in 
pulmonary medicine, stated that the Veteran had been in his 
usual state of good health until December 1985 when he 
sustained a left shoulder injury, which precipitated episodes 
of left axillary chest pain with radiation to the back.  The 
Veteran reported that pains had been intermittent and had 
continued without interruption since that time.  The Veteran 
reported that in June 1986 he had an episode of productive 
cough with yellow sputum, which responded rapidly to Bactrim 
tablets.

The Veteran's past history was stated to be fairly 
unremarkable.  Dr. V.D.I. noted there were no known toxic 
respiratory exposures, but he did have a 40 pack-year smoking 
history and was at that time actively smoking up to three to 
four cigarettes a day.  There was a history of clubbing of 
both upper and lower extremities for several years with no 
other history of clubbing in his family.  There was no family 
history of major pulmonary problems, including cystic 
fibrosis or rheumatoid or interstitial lung disease.  The 
Veteran denied any significant progressive dyspnea and had no 
hemoptysis.

Dr. V.D.I. noted the Veteran was in no acute respiratory 
distress.  On examination pertaining to the lungs, there were 
a few large airway sounds in the left lower lobe with 
rhonchi.  The Veteran had obvious clubbing of the upper and 
lower extremities.  The physician noted that the chest X-ray 
taken earlier that day at the university showed a perihilar 
infiltration, possibly some hilar adenopathy, particularly 
notable on the right side.  She said he also had an 
interstitial reticular infiltrate involving the lower lobes 
on both left and right sides.  She ordered laboratory studies 
and pulmonary function tests.

In a September 1986 report of chest X-rays taken at 
University Health Center, the radiologist stated that he 
found coarse irregular lung shadows in both mid and lower 
lung zones with little overall change in appearance since the 
July 1986 films.  The radiologist stated that these findings 
were present on prior examination in December 1985, although 
the December 1985 film had suffered discoloration and 
processor artifact.  The impression of the radiologist who 
prepared the September 1986 report was coarse irregular 
shadows mid and lower lung zones, which he said were 
apparently chronic and could represent interstitial lung 
disease or pulmonary fibrosis from a variety of causes.

The record includes reports of laboratory studies and 
pulmonary function tests performed at the Medical Center 
Hospital of Vermont in 1986.

In a clinical record dated in October 1986, Dr. V.D.I. said 
the Veteran presented feeling much improved over his previous 
problems of left anterior chest ache and dyspnea.  The pain 
was still there but markedly reduced, and he continued to 
have some dyspnea on excessive exertion.  Dr. V.D.I. said 
that review of the Veteran's medical record revealed lab work 
for collagen vascular disease unremarkable, and angiotensin-
converting enzyme was within normal limits.  She noted that a 
chest X-ray had been received from an outside physician and 
she would go to the chest radiologist to review the X-rays 
for any abnormality in the interstitium of the lung.  In an 
added handwritten note, Dr. V.D.I. said that the case was 
reviewed with another physician who agreed that lower lobe 
reticular nodular pattern was evident.

Following pulmonary function tests in December 1986, W.G., 
M.D., Clinical Director, Pulmonary Function Lab, Medical 
Center Hospital of Vermont, stated that the Veteran probably 
had a restrictive impairment with lung volumes that were 
small, though with a vital capacity within the normal range, 
with no evidence of airway obstruction.  He said there was a 
decreased diffusing capacity and an abnormal response of 
blood gases to exercise, with a drop in the arterial oxygen 
tension.

In a University Health Center pulmonary clinic note dated in 
September 1988, Dr. W.G. noted that Dr. V.D.I. had seen the 
Veteran in the clinic in July 1986.  Dr. W.G. repeated the 
history reported by Dr. V.D.I. in her July 1986 note and 
added that the Veteran had received pulmonary function 
studies on a number of occasions.  Dr. W.G. said that no 
decision had ever been made about the need for biopsy or 
treatment and that the Veteran had not been seen at the 
University Heath Center for about two years.  Dr. W.G. said 
the Veteran had returned to the clinic because he felt that 
his problem was still ongoing.

In the September 1988 note, Dr. W.G. said that the Veteran 
continued to have left chest pain, which was not pleuritic in 
nature but seemed to be related to using his arms, or in some 
cases seemed to be related to positional changes.  The 
Veteran reported that he coughed fairly frequently, sometimes 
raising white phlegm and sometimes yellowish phlegm.  He said 
he felt as if he always had a cold and also felt fatigued.  
Dr. W.G. said the Veteran's clubbing had not really become 
more severe, but was quite striking.  On physical 
examination, the chest showed fine crepitations, bilaterally.  
There was marked clubbing noted.  Dr. W.G. scheduled the 
Veteran for tests at the pulmonary function laboratory.

In January 1991, Dr. W.G. saw the Veteran in the pulmonary 
laboratory and noted that Dr. D. and Dr. V.D.I. had 
previously seen the Veteran at the University Health Center, 
originally in 1986.  Dr. W.G. noted that he had seen the 
Veteran in 1988 and at that time wrote a note that was 
included in the pulmonary laboratory files as well as the 
University Health Center chart.

Dr. W.G. noted that the Veteran's previous history included 
some shortness of breath and chest pain.  He said that a 
chest X-ray taken in 1986 and a later X-ray in 1988 showed 
interstitial fibrosis but that there was a question of hilar 
adenopathy.  Dr. W.G. also said that previous pulmonary 
function studies had shown mild restrictive impairment but 
the values were always within normal limits.  The Veteran 
reported that since 1988 he had continued to have symptoms 
and he thought that his shortness of breath was definitely 
progressive.  He said he had no cough or sputum production 
since he stopped smoking.  Dr. W.G. commented that the 
Veteran was a very vague historian.  On examination, the 
chest showed many crepitations during inspiration. The heart 
was regular without murmurs or gallops.  The Veteran had 
marked clubbing of the fingers and toes.  A chest X-ray 
showed interstitial fibrosis, and spirometries had definitely 
changed.  Dr. W.G. said he thought the possible diagnoses 
were interstitial fibrosis or possibly sarcoid.

In a January 1991 letter, Dr. Graham referred the Veteran to 
T.J.C., M.D., requesting that he evaluate the Veteran for 
ocular sarcoid.  In response, in a letter dated in February 
1991, Dr. T.J.C. reported his examination of the Veteran and 
stated that he found no definite evidence of sarcoidosis.  He 
did note that the Veteran had a history, from age 15 to 20, 
of cutting asbestos siding with a power saw.

VA treatment records show that the Veteran was seen in 
December 1991 and at that time reported that he wanted to be 
followed for his lung problems.  He was referred to the 
pulmonary clinic where he was seen in January 1992.  His 
chief complaints were shortness of breath, cough and left 
chest pain.  He gave a history of having developed chest pain 
about 6 years earlier (in December 1985) related to straining 
at work as a vinyl siding installer.  He reported clubbing of 
his extremities since his 20's.  He denied asbestos or other 
toxic environmental/occupational exposures.  The impression 
after examination was: former smoker with dramatic clubbing 
of extremities on examination; volume loss and increased 
interstitial markings on chest X-ray; progressive cough and 
dyspnea, most likely secondary to idiopathic pulmonary 
fibrosis.

In late January 1992, the Veteran underwent VA 
hospitalization for bronchoscopy and transbronchial biopsy.  
In the history in the admission note it was stated that the 
Veteran denied known asbestos, chemical or tuberculosis 
exposure and denied recurrent bacterial or viral infections.  
At that time, he gave a history of one episode of pneumonia 
at age 12.  He also gave a history of an electrical burn to 
the left chest from an infrared cable in the late 1960s.  
After examination for hospital admission, the Veteran's 
problem list was noted to include question of interstitial 
pulmonary fibrosis.  The physician noted that causes of 
interstitial lung disease include asbestos exposure, drugs, 
toxic gases, radiation and organic and inorganic dusts such 
as beryllium and silica.  He said that more often than not 
the cause is unknown and that interstitial lung diseases of 
unknown cause were often associated with sarcoidosis or 
collagen vascular disorders, or were known as idiopathic 
pulmonary fibrosis.  The physician stated that the Veteran 
had no known history of exposure to asbestos, fumes or dust 
that caused interstitial lung disease and that therefore the 
differential diagnoses must include sarcoidosis, idiopathic 
pulmonary fibrosis and collagen vascular disease.

The pathologist who examined the January 1992 VA 
transbronchial biopsies said that the biopsies showed a 
somewhat variable pattern of fibrosis and commented that the 
interstitial process appeared somewhat patchy, at varying 
stages of development.  He said this pattern would support a 
diagnosis of usual interstitial pneumonitis.  The diagnosis 
was patchy interstitial fibrosis.  Subsequent VA outpatient 
records show that the Veteran was started on steroid therapy.  
A chest X-ray in June 1992 showed bilateral interstitial 
fibrosis with some increase over the past few months noted by 
the radiologist.  In October 1992, the Veteran was started on 
a trial of azathioprine.  Later VA outpatient records show 
continuing treatment and medication adjustments.

At a VA examination in February 1996, the Veteran was noted 
to have a history of interstitial pulmonary fibrosis, 
diagnosed by bronchoscopy.  After examination, the diagnosis 
was reported as interstitial pulmonary fibrosis, which the 
examiner said was thoroughly debilitating and prevented the 
Veteran from performing his occupation as a carpenter and 
siding expert.  The examiner noted significant clubbing of 
distal digits secondary to pulmonary fibrosis.  He also noted 
the Veteran had a history of an electrical shock injury while 
in service in December 1967, with subsequent development of 
upper respiratory infection in January 1968.  The examiner 
said he had been asked to comment as to whether this could be 
the etiology of, or contributing factor to, the Veteran's 
pulmonary fibrosis.  The examiner, a physician's assistant, 
stated that he was not possessed of the expertise to make 
this decision.  In a memorandum to the RO dated in June 1996, 
the examiner recommended that the case be reviewed by a 
pulmonary consultant.

At a VA examination in July 1996, the examining physician 
noted that the Veteran's diagnosis of idiopathic pulmonary 
fibrosis was made in January 1992 and at that time the 
Veteran gave a six-year history of dyspnea and denied any 
pulmonary history or pulmonary infections prior to that onset 
in the mid-1980s.  The physician noted that on review of 
photocopied records from the University of Vermont, which 
dated back to 1986, it appeared that the Veteran first 
presented with complaints of dyspnea in the spring of 1986.  
At that time he was evaluated with a chest X-ray that showed 
(by report) fine, irregular, linear markings in both lower 
lobes consistent with early pulmonary fibrosis.  The 
physician stated that the Veteran's pulmonary function tests 
at that time showed only a suggestion of restrictive lung 
disease, with a total lung capacity that was at the lower 
limits of normal.

The physician noted that the Veteran's contention that his 
condition resulted from a bronchitis that he developed 
subsequent to an electric shock injury in 1967 during 
service.  The physician said that review of those [service 
medical] records confirmed that the Veteran was treated for 
an electric shock injury in 1967 and that in January 1968 he 
had an episode of what was called viral bronchitis.  The 
physician noted that the Veteran had normal chest X-rays in 
the spring of 1968 and at the time of his discharge from 
service, his chest X-ray was said to have been normal.  The 
physician stated that as far as he could tell from the 
Veteran's own description of his symptoms at the time of his 
evaluation in 1986 and again in 1992, as recorded by the 
examining physicians, the Veteran made no mention of ongoing 
bronchitis or pulmonary disease between 1968 and 
approximately the mid-1980s.  The physician also reviewed the 
results of pulmonary function tests dating back to August 
1986.  The physician noted that serologies for rheumatoid 
factor and ANA [antinuclear antibody] had been negative.

After clinical examination and review of the medical records, 
the physician said that there was no known connection between 
electrical shock injury and the development of pulmonary 
fibrosis.  He further stated that he knew of no connection 
between common upper respiratory tract infections and the 
subsequent development of interstitial pulmonary fibrosis.  
He said the evidence suggested that the Veteran's chest X-ray 
and pulmonary function were normal at the time of his 
discharge from service and that by his own history, the 
Veteran had no pulmonary symptoms prior to the mid-1980s.  
The physician said he thought that the pulmonary function 
tests, which were near normal, and the chest X-rays, which 
showed very early changes in August 1986, showed that the 
disease was at only an early stage at that time.  The 
physician said that the clinical course of the Veteran's 
disease over the last decade was consistent with the known 
natural history of pulmonary fibrosis and was inconsistent 
with an onset in the 1960s.  He said that he therefore 
believed there was no reasonable connection between the 
Veteran's current condition and the episode of viral 
bronchitis he suffered in January 1968, which the Veteran 
ascribed to electric shock injury he suffered a month before.

In his September 1996 substantive appeal, the Veteran 
asserted that his lung disease could be traced through his 
medical records back to 1967.  He did not provide any 
specific information on when or from whom he received medical 
treatment for his pulmonary disorder prior to 1986.  He also 
asserted that his in-service X-rays, if available, would 
support his claim.

The Veteran and his wife testified at a hearing before the 
undersigned Veterans Law Judge in April 1998.  The Veteran 
testified that since 1968 he had seen a "long list" of 
doctors and had been hospitalized, and that all of the 
doctors he had seen told him that his lung disease had been 
caused by viral bronchitis pneumonia.  He denied having had 
any respiratory problems a child.  He testified that 
everything started in service in January 1968 when he first 
got bronchial pneumonia.  He also stated that his electrical 
shock injury occurred at about the same time but that it was 
not his contention that the electrical shock injury played a 
causal role in his pulmonary fibrosis.

The Veteran testified that after service his family doctor, 
Dr. S., who was now deceased, treated him but as the years 
went on, he simply took care of himself.  He said that if he 
got sick, he went to the doctor.  He testified that he was 
simply given antibiotics and that was how it went on for 
about the first 10 years after service.  He testified that 
this method of addressing his pulmonary symptoms was the way 
it continued until he fell when he passed out going up a 
ladder in about 1986, and that it was after that fall that 
his physicians discovered what was wrong with his lungs.

The Veteran testified that he had a 1986 letter from Dr. G. 
who had said that the Veteran's pulmonary fibrosis was 
related to his in-service bronchitis.  The Veteran testified 
that Dr. G. said that if he ever caught bronchitis or 
pneumonia at a younger age, he would have scarred the tissues 
of his lungs.  The Veteran testified that he had bronchitis 
or pneumonia twice in service and that he had no respiratory 
problems before he went into service.  He pointed out that 
when he entered service he gave no history that he had any 
respiratory problems and contended that the 
bronchitis/pneumonia episodes he had in service caused his 
current lung disease.

At the April 1998 hearing, the veteran submitted a copy of a 
January 1986 letter he received from D.E.G., M.D. In the 
letter, Dr. D.E.G. said that as he had mentioned during 
initial evaluation, the Veteran's unusual finger clubbing, 
which was longstanding, was probably secondary to chronic 
underlying lung disease but that this had not really been 
proven, but that Dr. D.E.G. suspected that the Veteran had 
damage to his airways as a youngster during an episode of 
severe pneumonia and this had resulted in his peculiar finger 
clubbing.

At the hearing, the Veteran also submitted a copy of an 
August 1993 letter from a  VA Medical Center pulmonary 
section chief, who stated that he had been caring for the 
Veteran for almost two years and that the Veteran's problem 
had been well defined as idiopathic pulmonary fibroses.  He 
said that this was more simply diffuse scarring of the lungs 
of unknown cause.  He further stated that this disease was 
rare and usually progressive.  The physician stated that the 
veteran had had significant loss of pulmonary function and 
could not do any physical work.

In May 1998, the Veteran submitted a letter dated in April 
1998 from F.A.S., M.D. Dr. F.A.S. stated that he had seen the 
Veteran in his office in late April 1998 for an opinion with 
regard to his diagnosis of idiopathic pulmonary fibroses.  
Dr. F.A.S. said that after carefully reading the medical 
records the Veteran provided, it appeared that while on 
active duty the Veteran had numerous visits to sick call for 
repeated upper respiratory infections, bronchitis, etc.  Dr. 
F.A.S. said it was certainly a possibility that the recurrent 
chest infections that the Veteran experienced while on active 
duty with the military played some part in his increasing 
pulmonary insufficiency.

In January 1999, the RO obtained a copy of the SSA file, 
which included the medical records relied upon in awarding 
him disability benefits.  The SSA documents show that in 
applying for those disability benefits the Veteran did not 
report having received any treatment for a lung disorder 
prior to 1985.  In a decision dated in August 1993, the SSA 
determined that the Veteran was disabled beginning in 
November 1991 due to a primary diagnosis of severe idiopathic 
pulmonary fibrosis.

In February 1999, the Veteran underwent a VA examination.  In 
the February 1999 examination report, the examining physician 
stated that the Veteran had been his patient for progressive 
idiopathic pulmonary fibrosis since July 1996.  The VA 
physician referenced the Veteran's medical history and 
reviewed the medical literature regarding any possible 
connection between bronchitis and pulmonary fibrosis.  The 
physician noted that the Veteran had several visits to the 
infirmary for bronchitis while in the military for treatment 
of viral bronchitis.  The physician reiterated his 
previously-stated opinion that there is no known connection 
between simple bronchitis and the subsequent development of 
pulmonary fibrosis.  He stated that at the time of the 
Veteran's recurrent episodes of bronchitis he was a 
moderately heavy smoker.  As to whether there could be a 
connection between presumed viral pneumonitis and the 
subsequent development of pulmonary fibrosis, there were 
instances where a viral pneumonitis could lead to an 
inflammatory state that subsequently progressed to pulmonary 
fibrosis, which was called a post-inflammatory fibrosing 
alveolitis.  The physician opined, however, that he did not 
believe that this was a reasonable interpretation of the 
course of events in the veteran's case.  His reasoning for 
that opinion was that the Veteran's chest X-ray on separation 
from service was normal, he did not report having had any 
pulmonary complaints following his separation from service 
when he was first examined in 1986, and he continued to smoke 
until 1986.

The VA physician pointed out that the chest X-ray in 1986 was 
nearly normal, with very subtle changes consistent with early 
pulmonary fibrosis.  He noted that the manifestation of 
pulmonary fibrosis in 1986 occurred 18 years after the 
Veteran's separation from service, when his chest X-ray was 
normal, and after 18 years had elapsed without any symptoms 
of bronchitis or shortness of breath.  The physician stated 
that the typical course of post-inflammatory fibrosing 
alveolitis is much more rapid, occurring within weeks or 
months, and not after almost two decades.  For these reasons, 
he found it was not reasonable for the presumed viral 
pneumonitis in service to have caused the development of the 
Veteran's pulmonary fibrosis.

In response to Dr. F.A.S.'s medical opinion that it was a 
possibility that recurrent chest infections experienced by 
the Veteran during active duty played some part in his 
increased pulmonary insufficiency, the VA physician stated 
that he could not say there was no possibility of a 
connection but could say that any alleged connection was 
speculative and highly unlikely and certainly did not meet 
the standard that it was at least as likely as not to have 
been related.

In a statement received at the RO in March 1999, the Veteran 
said that at no time was he a heavy smoker and that he most 
definitely did not live without chest pain or infection for 
any period following service.

The record also includes subsequent VA outpatient records.  A 
pulmonary clinic entry dated in February 2002 shows that the 
Veteran gave a history of no childhood problems including 
pertussis or tuberculosis.  The Veteran reported that his 
breathing problems started in the 1980's.  He gave a history 
of pneumonia in service and recalled left-sided chest pain, 
shortness of breath and productive cough in the late 1960's 
and in the 1970's, which were attributed to "muscle strain".  
The physician noted that the Veteran had been diagnosed as 
having idiopathic pulmonary fibrosis by transbronchial biopsy 
in 1992.  The impression after examination was idiopathic 
pulmonary fibrosis/bronchiectasis of unknown etiology.

In a treatment note dated in May 2002, a VA physician noted 
that that Veteran reported having pneumonia in the 1960's, 
which he said was preceded by a field injury in which he was 
"burned" across the chest by an "infrared cable" or "100v." 
He said he had hemoptysis after that, which stopped months 
later but that he continued to cough.  He reported that 
shortness of breath and recurrent hemoptysis started in the 
1980's.  The impression after examination was probable 
idiopathic pulmonary fibrosis.  The physician said there were 
symptoms of idiopathic pulmonary fibrosis/bronchiectasis but 
noted there was a 2001 computed tomography (CT) study with 
extensive fibrosis, but not bronchiectasis.  In a June 2002 
addendum pertaining to consideration of referral of the 
Veteran for lung transplant evaluation, the physician said 
evaluation should be expedited because of delay to diagnosis. 
She said that symptoms started in the 1980's, diagnosed with 
idiopathic pulmonary fibrosis in 1992, possibly related to 
military service "pneumonia" followed by chest pain/shortness 
of breath/cough attributed to "muscle strain" in 1960's.

In a VA pulmonary clinic note dated in July 2003, the chief, 
pulmonary section, stated that the Veteran related a history 
of severe pneumonia as a child, viral bronchiolitis and some 
type of electrical injury to his chest while in the military, 
and having begun to note symptoms on exertion in 1986.  After 
examination, the assessment was 58-year-old patient with 
almost 20 years of symptoms now with CT findings of fibrosis, 
honeycombing and bulla formation.  The VA physician provided 
slides of the January 1992 transbronchial biopsy to the 
University of Pittsburgh, Department of Pathology, in August 
2003.  The pathologist who reviewed the slides said that he 
and his chief resident were in complete agreement with the 
referring pathologist's impressions.  The pathologist said 
the transbronchial biopsy showed a patchy, temporally 
heterogeneous pattern of interstitial scarring suggestive of 
usual interstitial pneumonia, but not diagnostic of this 
condition. He said they identified no evidence of infection, 
granulomatous disease, malignancy or histologically distinct 
pathologic entities.  The final diagnosis was patchy 
interstitial scarring with fibroblastic foci, associated with 
respiratory bronchiolitis.

In two statements dated in November 2006 and December 2006, 
S.M.S., M.D., reported in pertinent part that the Veteran had 
underwent a lung transplant for treatment of idiopathic 
pulmonary fibrosis.  Dr. S.M.S. reported that he reviewed the 
Veteran's clinical history and his opinion was that the 
Veteran's recurrent respiratory infections during active duty 
played a meaningful part in his progressive respiratory 
failure, which ultimately required treatment with lung 
transplantation surgery.  Although conceding that the 
specific etiology of the Veteran's idiopathic pulmonary 
fibrosis will remain unknown, Dr. S.M.S. believed that 
because the Veteran was in good health at entrance into 
service, the progressive decline in his lung function 
following respiratory infections in service "suggests that 
these infections contributed to (the Veteran's) respiratory 
insufficiency.

In written statements dated in October 2008, a private 
pulmonologist, M.P.G., MD., expressed her opinion, in 
essence, that although the Veteran's idiopathic pulmonary 
fibrosis is a disease without known cause, she believed that 
it was likely that this disease was related to the recurrent 
respiratory infections that he experienced during his 
military service.  

The report of a November 2008 VA examination shows that the 
Veteran's pertinent clinical history was reviewed beforehand, 
including the aforementioned private physicians' opinions.  
The VA examiner noted that the Veteran had been diagnosed 
with interstitial pneumonia, idiopathic pulmonary fibrosis, 
and microscopic foci of adenocarcinoma, and that he underwent 
a bilateral lung transplant in 2005 with no major episodes of 
rejection or postoperative complications and clear lungs on 
X-ray examination in September 2008.  The Veteran was 
diagnosed with usual interstitial pneumonitis/idiopathic 
pulmonary fibrosis, status-post bilateral lung transplant in 
2005.  The VA examiner then presented the following opinion:

The specific question asked. . . (is) whether or 
not this diagnosis is caused by (the Veteran's) 
military respiratory infections.  The cause of 
idiopathic pulmonary fibrosis is unknown, so that 
one must always (preface his) remarks with that 
comment.  However, there is no evidence in this 
patient's history that his viral illnesses in the 
military causes this subsequent fibrosing lung 
disease.  Specifically, his chest X-ray at the 
time of military discharge was reported as normal, 
and he had no chronic respiratory symptoms at that 
time.  While we know that viral illnesses can, by 
developing viral pneumonitis, develop post 
infectious inflammatory fibrosis of the lung, this 
is a process that follows a more severe lung 
infection which is identifiable at the time of the 
infection and in the immediate period of care, 
thereafter, and none of these were present at that 
time.  Hence, there is no documentary evidence to 
support the relationship between his viral 
infections in the military and the subsequent 
events that surface 20 years later.  Rather 
instead we now understand that a significant 
proportion of these interstitial lung diseases are 
idiopathic.  In particular, the lengthy course of 
time, from 1985 to 1986 through 2005, wherein this 
illness was very slowly progressive, is more 
typical of what we would now think of as 
nonspecific interstitial pneumonitis, which 
evolved into a fibrosing lung disease with 
honeycombing indistinguishable from idiopathic 
pulmonary fibrosis, after a many-year period of 
slow progression.  This certainly fits the model 
of this (Veteran's) illness.  

Therefore, in conclusion, there is no evidence in 
the record to suggest any relationship between the 
(Veteran's) military infections in the 1960s, and 
the subsequent development of his slowly evolving 
fibrosing lung disease.  However, because the 
ultimate cause of this fibrosing lung disease 
cannot be known, we cannot say absolutely that 
there was no relationship.  However, if there is a 
relationship, it would be small, that is to say 
less than 50% possibility.

In a February 2009 written statement, M.J.H., M.D., reported 
that he had reviewed the Veteran's service treatment records 
showing treatment for several instances of upper respiratory 
infections and a thermal injury, with a post-service history 
of declining pulmonary function through the years that 
culminated in his undergoing a bilateral lung transplant in 
September 2005.  Dr. M.J.H. expressed his opinion that "it 
is clear in (my) mind that (the Veteran) suffers from an 
idiopathic pulmonary hypertension secondary and/or 
exacerbated by his military service."

In a subsequent written statement dated in June 2009, Dr. 
M.P.G. qualified her previous opinion, stating "Given (the 
Veteran's) frequent episodes of bronchitis and hemoptysis 
after his military service and chest injury, while it is 
possible that this could have been related to the injury 
sustained in the service, I cannot claim with certainty that 
(the Veteran's) pulmonary fibrosis was the direct result of 
such injury" (emphasis in original).

The report of a November 2009 VA examination shows that the 
Veteran's pertinent clinical history was reviewed beforehand, 
including the aforementioned private physicians' opinions.  
After considering these opinions with the record of the 
Veteran's clinical history, the VA examiner then presented 
the following opinion (in pertinent part):

Although (the 2006 opinions of Dr. S.M.S., the 
2008 and 2009 opinions of Dr. M.P.G., and the 2009 
opinion of Dr. M.J.H. indicate) that there may be 
a relationship between (the Veteran's) respiratory 
symptoms in the military and the decline of (his) 
lung function later in life, none of (these 
private physicians)  elucidated the details of 
this relationship to a specific cause during his 
military service.  As (previously acknowledged, 
idiopathic pulmonary fibrosis) is a disease 
without known cause.  The causal relationship with 
(the Veteran's) respiratory symptoms during his 
military time seems therefore to be speculative.  
None of the (aforementioned private physician's) 
opinions mention the possibility of occupational 
lung diseases such as hypersensitivity pneumonitis 
and asbestosis which, indeed, can resemble 
(idiopathic pulmonary fibrosis) in the end stages.  
Even if we assume that his (idiopathic pulmonary 
fibrosis) may have been a long-term consequence of 
an occupational lung disease that started during 
his military time, it is essential to document and 
estimate the exposure of a possible causative 
agent.  In this (Veteran), there is no 
identifiable agent mentioned, apart from one 
incident of a thermal burn injury.  Although this 
is theoretically associated with acute lung damage 
through oxidant-mediated lung injury, it seems to 
be unlikely to cause long-term injury leading to 
(idiopathic pulmonary fibrosis) as in this 
(Veteran).  Furthermore. . ., there was an 18-year 
hiatus between his military time and the onset of 
significant pulmonary symptoms in the mid 1980s.  
Of note is that review of his chart revealed an 
ophthalmologic evaluation from February 1991 
mentioning that the (Veteran) had asbestos 
exposure. . . prior to his military time.  (L)ater 
in life, he worked as a vinyl siding installer.  
He used to also smoke cigarettes. . . between age 
20 to 40 (at a rate of) about two packs a day.  
This is to show that here, as a matter of fact, a 
series of environmental exposures that 
theoretically could be entertained to have 
contributed to this (Veteran's) lung disease that 
are entirely unrelated to his military service 
time.  As (previously) mentioned. . ., there is no 
known cause for idiopathic pulmonary fibrosis.  

CONCLUSION: Although it cannot be entirely ruled 
out that there is a connection between (the 
Veteran's) military service time and his lung 
disease leading to lung transplant, it is less 
likely (as) not (less than 50/50% probability) 
caused by or a result of an unknown exposure 
during his military service time.

At this point, the Board notes that although the clinical 
evidence appears to indicate that the Veteran's pulmonary 
fibrosis is no longer an active diagnosis as it has been 
resolved by surgical removal and replacement of his diseased 
lungs with healthy transplanted donor lungs, the requirement 
of the existence of a current disability is satisfied as the 
Veteran had a chronic pulmonary disability at the time he 
filed his claim for service connection for pulmonary fibrosis 
and for the greater part of the pendency of his claim, and he 
currently manifests the postoperative residuals of the 
chronic pulmonary disability.  See McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007).

The Board has considered the totality of the evidence and has 
weighed the evidence that supports the Veteran's claim 
against the evidence that goes against it and finds that the 
VA physicians' opinions of November 2008 and November 2009 
have the greater probative weight towards resolving the issue 
on appeal.  The November 2008 and November 2009 VA opinions 
are more probative and thus determinative of the factual 
outcome of this appeal because they are based on the opining 
physicians' consideration of the entire clinical history of 
the Veteran's pulmonary fibrosis, from the time of his 
military service to the present, and the supportive opinions 
of his private physicians that were associated with the 
claims file.  The Board finds that these supportive private 
opinions have been effectively rebutted by the November 2008 
and November 2009 VA opinions.  Specifically, the VA 
physicians have emphasized that the Veteran's idiopathic 
pulmonary fibrosis is, by definition, idiopathic, and 
therefore its cause cannot be conclusively determined.  Thus, 
to the extent that the supportive private physicians' 
opinions associate the Veteran's pulmonary disease with his 
instances of acute upper respiratory infections and 
electrical shock injury in service, even though such a link 
cannot be totally ruled out, by the same token these 
assertions are of limited probative value for purposes of 
establishing a nexus between idiopathic pulmonary fibrosis 
and service because they possess no greater certainty or 
validity than any other clinical assertion of a link between 
this idiopathic pulmonary disease and some other element in 
the Veteran's known medical history.  Ultimately, the 
November 2008 and November 2009 VA opinions have convincingly 
reduced the probative value of the private physicians' 
opinions by reiterating the fact that since there is no known 
cause for idiopathic pulmonary fibrosis, any medical opinion 
asserting a cause is speculation in and of itself.  
Furthermore, the VA opinions show that any contributory 
effect that the acute upper respiratory infections and 
electrical shock injury in service may have played in the 
subsequent development of idiopathic pulmonary fibrosis many 
years afterward are so insignificantly small as to have a 
likelihood of probability of less than 50 percent.  

After having rebutted the private physicians' erstwhile 
supportive opinions, the November 2008 and November 2009 VA 
opinions provide a sounder and more convincing rationale as 
to why there is no etiological relationship between  the 
Veteran's idiopathic pulmonary fibrosis and his military 
service, noting the lengthy period of time of approximately 
18 years between the Veteran's separation from service in 
1968, at which his chest X-ray and clinical review revealed 
normal lungs, and the first clinical evidence of onset of 
chronic pulmonary disease in 1986, and stating that the 
Veteran's lung disease was of the type that would have 
manifested much earlier than 1986 had there been any 
causative relationship between it and the acute viral 
infections of his upper respiratory system that occurred 
during active duty.  (See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000): A lengthy 
period without treatment of the claimed disability is 
evidence against a finding of continuity of symptomatology, 
and it weighs heavily against the claim.  Service incurrence 
may be rebutted by the absence of medical treatment of the 
claimed condition for many years after service.)

In this regard, to the extent that the Veteran asserts that 
his personal account of onset of symptoms of his chronic 
pulmonary disease in service and continuity of such 
symptomatology since service is sufficient evidence in itself 
to establish chronicity and thus a nexus between his lung 
disease and active duty, the Board finds that while the 
Veteran may be competent to report his perceived symptoms, 
his account of such continuity since service is not deemed to 
be credible because the objective medical evidence showing no 
treatment or diagnosis of chronic pulmonary disease until 
1986, nearly two decades following his separation from 
service, contradicts this factual assertion on his part.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Therefore, in view of the pertinent medical evidence showing 
no onset of the Veteran's pulmonary fibrosis in service or 
until many years after his separation from service and the 
foregoing definitive clinical opinions showing that it is 
likely to be unrelated to the Veteran's period of active duty 
or to his episodes of acute upper respiratory infections and 
an electrical shock injury in service, the Board concludes 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for pulmonary 
fibrosis.  

To the extent that the Veteran asserts that his own personal 
knowledge of medicine and his medical condition and history 
are sufficient in and of themselves to provide a basis to 
associate his pulmonary fibrosis with his military service, 
the Board notes that there is nothing in the record that 
indicates that he is a medical professional.  In this regard, 
the records show that the Veteran, when he worked, was a 
self-employed carpenter and home siding installation 
specialist who has a ninth-grade level education.  Because he 
lacks the requisite medical training to have the expertise to 
make medical diagnoses or provide opinions on matters 
regarding medical causation and etiology, his statements in 
this regard are therefore not entitled to any probative 
weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  His personal 
belief in the existence of a relationship between his 
pulmonary fibrosis and his military service, no matter how 
sincere, is not probative of a nexus to service if 
unsupported by objective medical evidence.  See Voerth v. 
West, 13 Vet. App. 117, 119 (1999).  

In view of the foregoing discussion, the Board must deny the 
Veteran's claim of entitlement to service connection for 
pulmonary fibrosis.  Because the evidence in this case is not 
approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for pulmonary fibrosis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


